10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
23

\D 00 J‘--l O\

 

Case 3:13-cv-00569-MMD~CBC Document 246 Filed 12/24/18 Page 1 of 2

TORY M. PANKOPF, ESQ., SBN 7477

LAW OFFICES OF TORY M PANKOPF, LTD

748 S Meadows Parkway, Suite 244
Ren'e, Nevada 89521

Telephone: (775) 384-6956
Faesimile: (775) 384~6958
tory@pankopfuslaw.oom

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

ROBERT A. SLOVAK, an individual,
Plaintiff,

V.

GOLF COURSE VILLAS HOMEOWNERS’
ASSOCIATION; G`OLF COURSE VILLAS
LIMITED PARTNERSHLP; WELLS FARGO
BANK, N.A., and DOES l-lO, lnelusive,

Defendants.

 

 

 

Case No.: 3:13-ev-00569-MMD-CBC

APPLICATION FOR EXTENSION OF TIME
TO FILE DR. .IAMES KELLEY’S REPORT
FOLLOWING HIS DECEMBER 18, 2018
EXAMINANTION OF DOCUMENTS

FIRST RE UEST
Local Rule -6-1

Plaintiff, Robert A. Sloval<, pursuant to Loeal Rule 6-], moves this Court for an order

extending the time to tile Dr. J ames Kelley’s report following his Deoember 18, 2018 examination of

the documents at the courthouse (“Report”). Dr. Kelley’s Report is due Monday, December 24, 2018.

Plaintiff respectfully requests an extension of 4~days to file his Report on Friday, December 28, 2018.

Dr. Kelley is almost finished With his Report and Wi[l be able to tile it as requested

As sueh, Plaintiff respectfully request a four (4) day extension to Friday, Deeember 28, 2018.

,1_

Application for E)ctension ofTime and Order

 

 

OO\JO\MLWM

\D

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:13~0\/*00569~1\/11\/1|3-03€ Document 246 Fifed 12124/18 Page 2 012

Dated: Deeember 24, 2018

s/Tory M Pankopf
Tory M Pankopf

Attc)rney for Plaintiff

Plaintiff’s request for a 4-day extension of time to iiie his motion on Friday, Decelnber 28, 2018,

is granted

MOWM+¢M:M <Swwt b¢, gmvh:d.

IT IS SO ORDERED.

DATED thisz(p£iiay simms

 

11le sTATEs Mh)slsTRATE JUDGE

_2_

 

 

Application for E,xtension of Time and Order

 

 

